 1
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
10
      CHARLYNN YBANEZ QUINTANA,                          Case No. C19-397RSM
11
                     Plaintiff,                          ORDER DENYING MOTION TO
12                                                       REMAND
13                       v.

14    USAA LIFE INSURANCE COMPANY
      and USAA GENERAL INDEMNITY
15    COMPANY, foreign insurers,
16
                     Defendants.
17
            This matter comes before the Court on Plaintiff Quintana’s Motion to Remand. Dkt.
18
19   #10. Ms. Quintana moves the court to remand this action back to King County Superior Court

20   under 28 U.S.C. § 1447(c) for Defendant USAA’s failure to comply with LCR 101(c).
21
     Specifically, Ms. Quintana argues that USAA failed to attach to its Notice of Removal: the
22
     Case Information Cover Sheet, Summons, Certificate of Mailing, and Confirmation of Service,
23
24   all filings on the state court docket. Id. at 2. Instead, the Notice of Removal only attached the

25   Complaint and the Order Setting Case Schedule from the state court file. Dkt. #1. On March
26   29, 2019, USAA filed a declaration related to state court records but did not attach these
27
     additional documents. Dkt. #8.
28



     ORDER DENYING MOTION TO REMAND - 1
            28 U.S.C. § 1447(c) authorizes this court to require “the removing party to file with its
 1
 2   clerk copies of all records and proceedings in such State court . . .” Local Civil Rule 101(c)

 3   requires filing of the complete state court case file.
 4
            USAA argues that it filed in this case all state court records that it was served by
 5
     Plaintiff rather than all records that were on the docket. Dkt. #11 at 2. USAA admits that its
 6
 7   counsel “misinterpreted what was required.” Id. Counsel for Defendants “apologizes for, and

 8   regrets, this inadvertent error, but, asserts the missing documents are harmless error, and
 9   inconsequential to establishing subject matter jurisdiction under 28 U.S.C §1446; and/or the
10
     facts supporting and justifying removal; and/or the facts establishing that the matter was
11
     properly and timely removed.”         Id. at 3.    USAA contends “the important, substantive,
12
13   necessary, and operative documents, establishing and justifying removal, were provided to the

14   Court on March 19, and March 29, 2019.” Id. USAA argues that two cases cited by Plaintiff
15   where remand was granted are factually distinct. Id. at 3–4.
16
            The Court is convinced by USAA that it substantially complied with LCR 101(b), and
17
     that any error was harmless. Certainly, Ms. Quintana offers nothing to imply that she or the
18
19   Court were harmed by this technical error. Accordingly, this Motion will be denied.

20          Having reviewed the relevant briefing, attached declarations, and the remainder of the
21
     record, the Court hereby finds and ORDERS that Plaintiff Quintana’s Motion to Remand, Dkt.
22
     #10, is DENIED.
23
24          DATED this 15 day of May 2019.

25
26
27
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER DENYING MOTION TO REMAND - 2
